AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the15th day of July, 2008, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the "Fund Administration Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series, the PIA BBB Bond Fund Managed Account Completion Shares Fund, the PIA MBS Bond Fund Managed Account Completion Shares Fund,the PIA Short-Term Securities Fund and the PIA Moderate Duration Bond Fundand U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Agreement; and WHEREAS, the parties desire to amend the fees of said Fund Administration Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit K, the fees effective as of May 1, 2008, is hereby superseded and replaced with Exhibit K attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name:Douglas G. Hess Name: Michael R. McVoy Title:President Title:Executive Vice President Exhibit K to the Advisors Series Trust Fund Administration Servicing Agreement Name of Series Date Added PIA BBB Bond Fund Managed Account Completion Shares 10/27/2004 PIA MBS Bond Fund Managed Account Completion Shares 02/28/2006 PIA Short-Term Securities Fund 10/27/2004 PIA Moderate Duration Bond Fund 10/27/2004 PIA Funds FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE at May 1, 2008 PIA BBB Bond & MBS Bond Funds PIA Moderate Duration Bond Fund PIA Short Term Securities Fund Domestic Funds and International Funds* Annual Fee: $[] minimum/Fund (i.e. $[] for current [] funds) [] basis points on first $[] million of combined assets [] basis points on next $[] million of combined assets [] basis points on next $[] billion of combined assets [] basis points over $[] billion of combined assets Advisor Information Source Web Portal ·$[] /fund/month ·$[] /fund/month for clients using an external administration service ·Specialized projects will be analyzed and an estimate will be provided prior to work being performed. Plus Out-Of-Pocket Expenses – Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple classes, legal administration, SEC §15(c) reporting, Advisor Information Source data delivery, daily fund compliance testing, daily pre- and post-performance reporting. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature below acknowledges approval of the fee schedule above. PACIFIC INCOME ADVISERS, INC. By: /s/ Thad M.
